Citation Nr: 1136834	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  03-03 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for bilateral pes planus prior to July 28, 2010.

2.  Entitlement to a disability rating in excess of 30 percent for bilateral pes planus from July 28, 2010.

3.  Entitlement to a disability rating in excess of 10 percent for patellofemoral syndrome of the right knee.  

4.  Entitlement to a disability rating in excess of 10 percent for patellofemoral syndrome of the left knee.  


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from March 1987 to October 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2002 decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Montgomery, Alabama, which denied increased ratings for the disabilities currently on appeal.  

In December 2006, the Board denied the Veteran's claims, and he appealed to the United States Court of Appeals for Veterans Claims (Court).  In June 2008, the Court granted a Joint Motion for Remand and vacated the December 2006 Board decision.  In October 2009, the Board remanded the appeal to comply with the directives of the Joint Motion for Remand - to inquire whether the Veteran wished to have a personal hearing.  In a letter received in November 2009, the Veteran's attorney indicated that he no longer wanted a personal hearing.  The Board remanded the appeal for additional development in July 2010.

The Board notes that during the pendency of this appeal, by rating action dated in July 2011, the RO determined that the Veteran's service-connected bilateral pes planus warranted a 30 percent disability rating effective as of July 28, 2010.  This award does not represent the maximum benefit allowed by law and regulation.  Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Veteran has not withdrawn the appeal as to the issue of a disability rating greater than assigned, therefore, the issue remains in appellate status.       

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.  

REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

In its July 2010 Remand, the Board directed that the Veteran be afforded a VA examination to determine the extent and severity of the Veteran's service-connected bilateral knee and foot disabilities.  Of particular significance, the examiner was requested to include a discussion or analysis of the degree, if any, of resulting functional impairment of the Veteran's disabilities under the 38 C.F.R. §§  4.40, 4.59, and the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Although the Veteran was examined by VA in July 2010, the examiner's assessment concerning the question of functional impairment was somewhat vague and, moreover, nonresponsive to the questions posed.  Specifically, the examiner indicated that it was difficult to ascertain whether there would be increased pain with exertion - noting that Veteran's complaints significantly outweighed the objective findings and that his morbid obesity was also a factor which would increase discomfort generally, and concluded that he could not "provide any estimate of loss of motion in degrees or in any other fashion outside the parameters noted in the template."  He also mentioned that it was not known whether the Veteran's current weight was the same as in service.  As to the latter comment, it is not clear what significance the Veteran's current or past weight would have on the question of his current functional impairment due to pain on prolonged use or during flare-ups.  The service records which, parenthetically were included in the claims file, showed that the Veteran weighed 228 pounds at the time of his Medical Evaluation Board evaluation for service separation in June 1996.  

While the Board is cognizant of the fact that it may be difficult to provide a hypothetical estimate of the potential functional impairment due to pain on prolonged use or during flare-ups.  The Board is, nonetheless, charged with the duty to request such an opinion, and to obtain an adequate response that, at the very least, includes a discussion as to why a definitive opinion cannot be provided.  A statement to the effect that an opinion can not be rendered without resort to speculation or that it is difficult to ascertain, without further explanation or a discussion of possible evidence or information that, if known, would provide a basis for rendering such an opinion, is not sufficient.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (before relying on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the review of the evidence).  

The Board is required to discuss its reasons and bases for assigning a particular disability rating with reference to the criteria contained in the relevant diagnostic codes, and is not permitted to discuss factors outside the scope of the rating criteria, nor is it permitted to speculate on the presence or absence of the criteria on the basis of incomplete information.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

Further, a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand.  Where the remand orders are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Because the remand instructions were not complied with, the Board is required to remand the appeal for another VA examination.  Id; see also 38 C.F.R. § 19.9 (2010).  

As the Board is precluded from reaching its own unsubstantiated medical conclusions and is instead, bound by the medical evidence of record on these matters, further development is required.  See Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Also while on remand, any outstanding VA treatment records should be obtained.  In this regard, the Board notes that the most recent VA outpatient treatment records are dated in July 2011.  VA has a duty to request all available and relevant records from federal agencies, including VA medical records.  See 38 C.F.R. § 3.159(c)(2), (c)(3); Bell v. Derwinski, 2 Vet. App. 611 (1992) (because VA is deemed to have constructive knowledge of all VA records and such records are considered evidence of record at the time a decision is made).  As such, while on remand, any outstanding VA medical treatment records dated from July 2011 to the present shall be obtained.

In light of the discussion above and to ensure full compliance with due process requirements, it is the decision of the Board that further development is necessary prior to appellate review.  Accordingly, the claim is REMANDED for the following action:  

1.  The RO shall obtain all of the Veteran's treatment records from VAMC Birmingham since July 2011, and associate them with the claims file.  

2.  The claims file and a copy of this remand should be forwarded to the VA physician who examined the Veteran in July 2010 for clarification concerning the functional impairment of his knees and feet due to pain on prolonged use and during flare-ups.  

If the physician is no longer employed by VA or is unavailable, the Veteran should be scheduled for another VA examination to determine the current severity of his bilateral knee and foot disabilities.  All indicated tests and studies are to be performed.  The claims file must be made available to the examiner for review, and a notation to the effect that this record review took place should be included in the report.  The examiner should provide a response to each of the following:  

(a)  Note any limitation of motion in the Veteran's knees and feet.  Also, tests for stability in each knee should be accomplished, and any instability should be classified as mild, moderate, or severe.  

(b)  Indicate whether the knees or feet exhibit weakened movement, excess fatigability, or incoordination.  These determinations must be expressed in terms of the degree of additional loss of range of motion.  

(c)  Express an opinion on whether pain could significantly limit functional ability during flare-ups or when the knees or feet are used repeatedly over a period of time.  These determinations must also be portrayed in terms of the degree of additional range of motion loss.  

(d)  With respect to the feet, the examiner shall indicate whether any functional limitation due to pain, weakened movement, excess fatigability, or incoordination, if identified, would be commensurate with a moderately severe foot injury, or moderately severe malunion or nonunion of the tarsal or metatarsal bones, or analogous to amputation of one or more toes.  

If the physician is unable to answer the above inquiries, an explanation must be provided, identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or because additional information was needed.  If it is determined that additional information is needed, the physician should state what information is needed in order to offer an opinion.  See Jones v. Shinseki, at 389.

The examiner is also asked to comment on the impact of the claimed increase in severity of the Veteran's disabilities, if any, on the his employment and activities of daily life.  A complete rationale for any opinion expressed shall be provided.

3.  The RO will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

4.  The RO will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

